This is an appeal from the judgment of the District Court of Potter County refusing to discharge the relator from custody upon the hearing of his application for a writ of habeas corpus.
The record is before this court without a statement of facts or bills of exception, in the absence of which nothing is presented for review.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.